UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-1431


DAVID LOUIS WHITEHEAD,

                Plaintiff – Appellant,

          v.

TWENTIETH   CENTURY   FOX FILM CORPORATION,  INCORPORATED;
TYNDALE HOUSE PUBLISHERS, INCORPORATED; NEW MARKET FILMS,
INCORPORATED; FOX 43,

                Defendants – Appellees.



                            No. 09-1736


DAVID LOUIS WHITEHEAD,

                Plaintiff – Appellant,

          v.

TWENTIETH   CENTURY   FOX FILM CORPORATION,  INCORPORATED;
TYNDALE HOUSE PUBLISHERS, INCORPORATED; NEW MARKET FILMS,
INCORPORATED; FOX 43,

                Defendants – Appellees.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Claude M. Hilton, Senior
District Judge. (1:06-cv-01349-CMH-LO)


Submitted:   January 27, 2010             Decided:   February 24, 2010
Before WILKINSON and    GREGORY,       Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


David Louis Whitehead, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                   2
PER CURIAM:

               David    Louis    Whitehead       appeals    the     district   court’s

order denying his motion to reopen or reassign his case and

reconsideration thereof and the district court’s order denying

his motion to recuse the district court judge and consolidate

his   case     and     reconsideration      thereof.        We    have   reviewed    the

record and find no reversible error.                 Accordingly, we affirm for

the     reasons      stated     by   the   district        court.        Whitehead   v.

Twentieth Century Fox Film Corp., No. 1:06-cv-01349-CMH-LO (E.D.

Va. Mar. 16, 2009; filed Mar. 31, 2009 & entered Apr. 2, 2009;

filed May 8, 2009 & entered May 13, 2009).                       We deny Whitehead’s

motion to consolidate these appeals with other appeals he has

filed with this court, deny his emergency consolidated motion

for injunctive relief, and deny his supplemental motions for

injunctive relief.            We dispense with oral argument because the

facts    and    legal     contentions      are    adequately       presented    in   the

materials      before     the    court     and   argument        would   not   aid   the

decisional process.

                                                                               AFFIRMED




                                            3